Citation Nr: 1608692	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  10-17 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Allan T. Fenley, Attorney


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey. In that decision, the RO denied entitlement to a TDIU.

In September 2012, and again in June 2013, the Board remanded the case to the RO for the development of new evidence. The Board is satisfied that there has been substantial compliance with the remand directives. 


FINDING OF FACT

Cold injury residuals and peripheral neuropathy in the Veteran's feet and hands make him unable perform work requiring ongoing weightbearing or manual tasks.


CONCLUSION OF LAW

Service-connected disabilities make the Veteran unable to secure or follow a substantially gainful occupation. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his service-connected disabilities make him unemployable. VA regulations allow for the assignment of a TDIU when a veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the veteran has certain combinations of disability ratings for service-connected disabilities. If there is only one such disability, that disability must be ratable at 60 percent or more. If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. For the purpose of finding a disability ratable at 60 percent or more, or at least one disability ratable at 40 percent or more, VA considers as one disability disabilities resulting from common etiology or a single accident. 38 C.F.R. § 4.16(a). 

The Veteran's service-connected disabilities include residuals of cold injury of the feet and hands, rated at 30 percent for the left foot, 30 percent for the right foot, 20 percent for the left hand, and 20 percent for the right hand, and peripheral neuropathy of the extremities, rated at 20 percent for the left lower extremity, 20 percent for the right lower extremity, 10 percent for the left hand, and 10 percent for the right hand. The combined rating, including a bilateral factor, is 90 percent. All of his service-connected disabilities are associated with cold injuries sustained on a single occasion during service. The ratings for his service-connected disabilities therefore meet the criteria for a TDIU. Thus, a TDIU is warranted if the service-connected disabilities make him unable to secure or follow a substantially gainful occupation.

The Veteran has reported that following military service he worked as a janitor for the United States Postal Service, and that he held that employment until 2007.

In January 2010, private neurologist M. P. V., M.D., indicated that the Veteran had disability due to cutaneous sensory loss in the distal extremities.

On VA examination in February 2013, the Veteran reported that he sustained cold injuries of the feet and hands during an episode of prolonged exposure to cold outdoor temperatures during service in Alaska. He stated that since service he had ongoing cold sensitivity, which produced difficulty with prolonged standing or walking. He indicated that in each foot he had pain and numbness that were worse with cold weather. He related having arthralgia in both hands and daily excessive sweating of his palms. The examiner found that the Veteran's cold injury residuals made him unable to do work that required prolonged standing, and that his related cold sensitivity made him unable to do work that required extended time outdoors. The examiner opined that the Veteran could perform sedentary work.

On VA examination in August 2013, the Veteran reported having in his extremities numbness and paresthesias that were exacerbated by exposure to cold. The examiner expressed the opinion that the Veteran's peripheral neuropathy made him unable to secure or follow a substantially gainful occupation that required prolonged intensive outdoor activities. The examiner opined that it was less likely that the neuropathy would affect sedentary work, and that the Veteran could still obtain sedentary employment.

In August 2013, private neurologist Y. Z., M.D., wrote that the Veteran's neuropathy made him disabled from his maintenance work.

In May 2015, private vocational consultant R. S., Ph.D., performed a vocational assessment of the Veteran. Dr. S. noted that the Veteran's cold injury residuals and peripheral neuropathy of the lower and upper extremities were manifested by decreased sensation, and intermittent pain and paresthesia. The Veteran reported painful spasms in his hands and feet several times per week, increased with reaching and frequent handling of objects. He related excessive sweating (hyperhidrosis) of his hands. Dr. S. concluded that the effects of those disabilities ruled out substantially gainful work requiring even light exertion. He opined that the disabling effects, including pain and hyperhidrosis in the hands, made it doubtful that he could perform substantially gainful sedentary work.

VA and private physicians have found that the pain, numbness, and cold sensitivity in the Veteran's feet and hands make him unable to maintain substantially gainful employment that requires significant weightbearing or physical demands. VA examiners have opined that he could do sedentary work. Dr. S. noted that sedentary work typically includes clerical duties, and opined that pain, paresthesia, and excessive sweating in his hands make it doubtful that he could secure or maintain substantially gainful sedentary work. In light of the reasonably persuasive opinion that his feet and hand disabilities preclude substantially gainful physical or sedentary work, the Board finds that the record supports entitlement to a TDIU.



ORDER

Entitlement to a TDIU is granted.




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


